Appleton, C. J.
Inasmuch as the answers were favorable to the party excepting rather than otherwise, and at any rate were not injurious to him, it is unnecessary to consider or discuss the propriety of the questions proposed. _•
By the act establishing the superior court for the county of Cumberland, approved Feb. 14, 1868, c. 151, § 6, when a jury is not demanded by either party, “ all other cases except appeals shall be tried by the justice without the intervention of a jury, subject to exceptions in matters of law, in term time, or, if parties desire, at chambers.” It is no part of his duty to report the evidence, for no appeal is given from his judgment as to the facts. He should therefore state the facts as he finds them proved, not the contradictory statements of opposing witnesses. He should merely find the facts, as in the case of a special verdict by a jury. To the facts as found by him it is Iris duty to apply the law. To his rulings in matters of law, the party aggrieved may file exceptions.
The motions for a new trial which by § 7 are to be heard and *39determined by tbe law court, are those only in which there has been a trial by a jury.
, Exceptions ’ overruled.
Walton, Dickerson, Barrows, Danforth, and Talley, JJ., concurred.